DETAILED ACTION

The Amendment filed December 21, 2020 has been received and considered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent No. DE 102014105561 to Schneider et al in view of PG Publication No. 2008/0257657 to Siebke.
Regarding Claim 1, Schneider et al disclose a wear monitoring device (see Figure 1) of a disk brake having most all the features of the instant invention including: a 
However, Schneider et al do not disclose that the signal line is arranged in such a manner that, when a predetermined first wear limit of the first brake lining or of the second brake lining is reached, the signal line comes into contact with a stop.
Siebke is relied upon merely for his teachings of a sensor monitoring device (see Figure 1) having a signal line 70 arranged in such a manner that, when a predetermined condition of a disc brake assembly is reached, the signal line 70 comes into contact with a stop 66 (i.e., as the signal line wears through, see paragraphs 0030 and 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the wear monitoring device of Schneider et al with a signal line/stop configuration as taught by Siebke as an 
Regarding Claim 2, Schneider et al., as modified, further disclose that the evaluating unit 50 is configured so as, to output a first warning signal that is associated with the first wear limit (see lines 105-118 of the examiner provided translation of the Schneider et al reference), and further discloses that the evaluating unit is configured so as, in response to the signal line 70 coming into contact with stop 66, a first warning signal is generated (see paragraph 0034 of Siebke).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the evaluating unit of Schneider et al with a signal line/stop configuration as taught by Siebke as an alternate means of indicating brake pad wear. By utilizing a signal line/stop device, a simpler means of detecting pad wear and generating a first warning signal, as the signal line of the sensor unit wears, is attainable.
Regarding Claim 3, Siebke further disclose that the stop 66 is configured on a component that has a predetermined electrical potential (see the last few lines of paragraph 0034).
Regarding Claim 6, Schneider et al., as modified, do not disclose that the component, on which the stop is configured, is the brake disk.

Regarding Claim 7, Siebke further discloses that the signal line 70 lies at least in sections (i.e., section 72 of element 70) within a friction lining of the first brake lining 12 (see Figure 2, where line 70, at section 72 is spliced, and extends at least partially in groove 64 of the lining 12).
Regarding Claim 8, Schneider et al., as modified, do not disclose that the first sensor unit comprises a potentiometer or Hall sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the first sensor unit of Schneider et al., as modified, to be a potentiometer or Hall sensor as a matter of design preference dependent upon the desired type of sensor to be embedded in the brake pad. As long as the sensor can give off the appropriate signal, the type of sensor used is arbitrary.
Regarding Claim 9, Schneider et al., as modified, further disclose a housing which accommodates the evaluating unit 50 and at least one part of the first sensor unit 51/52 (see Figures 1 and 3 of Schneider et al.).

Regarding Claim 11, see Figure 1 of Schneider et al.
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent Claim 12, while German Patent No. DE 102014105561 to Schneider et al disclose a wear monitoring device for commercial vehicles having a brake disk, a first brake lining, a second brake lining, a first sensor unit, an output connection for the first sensor unit, a first electrical output signal associated with wear, an evaluating unit, and a signal line connected to the output connection and to the evaluating unit and PG Publication No. 2008/0257657 to Siebke discloses a signal line arranged in such a manner that, when a predetermined first wear limit of the first or second brake lining is reached, the signal comes in contact with a stop, neither of these references taken either alone or in combination disclose that the stop has a predetermined electrical potential and alters the first electrical signal during contact while maintaining an electrical signal via the signal line.
.

Response to Arguments
Applicant’s arguments, see remarks, filed December 21, 2020, with respect to Claims 4 and 5 have been fully considered and are persuasive.  The 103 rejections of Claims 4 and 5 have been withdrawn. 
Applicant's arguments filed December 21, 2020 regarding Claims 1-3 and 6-11 have been fully considered but they are not persuasive.
Applicant’s main point of contention with the examiner’s rejection of independent Claim 1 (and its corresponding dependent claims) is that there is no reason to modify the Schneider et al reference with the Siebke reference.  Applicant contends that there is no reason from the teachings of Schneider and Siebke to replace the yes/no sensor of Schneider with the interference detecting line severing arrangement of Siebke, as Schneider already operates to detect the second state via the yes/no sensor.  Further, applicant contends that Schneider’s circuit is a normally closed circuit with the second sensor 52 connected in series, where the sensor is activated to open the circuit and stop the signal.  Applicant then points out that Siebke likewise stops the signal upon severing the signal line and opening the circuit.  Thus, applicant’s surmises that because there is no reason to modify Schneider’s yes/no sensor with Siebke’s interference-detecting severable signal line, Schneider in view of Siebke fails to render Claim 1 unpatentable.

It is for these reasons that the rejections of Claims 1-3 and 6-11 have been maintained.
Note that new independent Claim 12 claims the particulars of the stop and how it alters the first electrical signal during contact while maintaining an electrical signal via the signal line (which the Siebke reference does not do).   It is this more specific claiming of the stop’s function that defines over the prior art of record.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        02/11/21